[DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT                          FILED
                                                                     U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                                                            MAY 5, 2008
                                                                        THOMAS K. KAHN
                                        No. 07-13975
                                                                             CLERK


                         D. C. Docket No. 04-01120 CV-WSD-1

JONATHAN MILLER,

                                                            Petitioner-Appellant,
                                            versus

MICHELLE MARTIN,
Warden of Phillips State Prison,

                                                            Respondent-Appellee.


                      Appeal from the United States District Court
                         for the Northern District of Georgia


                                        (May 5, 2008)

Before TJOFLAT and MARCUS, Circuit Judges and VINSON,* District Judge.

PER CURIAM:


       *
         Honorable C. Roger Vinson, United States District Judge for the Northern District of
Florida, sitting by designation.
      Petitioner is a Georgia prison inmate, serving a life sentence for felony

murder. After the Supreme Court of Georgia affirmed his conviction, Miller v.

State, 571 S.E. 2d. 788 (Ga. 2002), and the Supreme Court of the United States

declined to issue a writ of certiorari, he petitioned the United States District Court

for the Northern District of Georgia for a writ of habeas corpus pursuant to 28

U.S.C. § 2254. He presented six claims for relief. The district court referred the

petition to a magistrate judge. After the State responded to the petition, the

magistrate judge, relying on the record of the proceedings before the superior

court that handled petitioner’s prosecution, the briefs presented to the Supreme

Court of Georgia on appeal, and that court’s decision, issued a Report and

Recommendation (“R & R”) recommending that the district court deny the writ.

      On February 26, 2007, the district court, after considering and overruling

petitioner’s objections to the R & R, issued an Opinion and Order, which adopted

the R & R with supplementation, denying the writ. Petitioner moved the court for

reconsideration of its decision, and, on August 20, 2007, the district court entered

an order denying his motion. The order granted petitioner a certificate of

appealability (“COA”) on the following issues:

             1. Did Georgia violate [petitioner’s] Fifth Amendment due process
             rights or Eighth Amendment right to be free from cruel and unusual
             punishment when the Superior Court assumed jurisdiction of the

                                          2
               aggravated assault and aggravated battery charges without a transfer
               hearing in the juvenile court, and, if constitutional error occurred, was
               it harmful?

               2. Did the pre-trial publicity in [petitioner’s] case, including the
               occurrence of the Columbine school shooting incident shortly before
               his trial, create a constitutionally unfair atmosphere for his trial such
               that it was a violation of [petitioner’s] due process rights for the court
               to deny his motions for continuance and change of venue?

               3. Did Sandstrom error at [petitioner’s] trial violate his due process
               rights by allowing him to be convicted of felony murder when: 1) the
               jury made no specific finding as to which underlying felony they used
               as a predicate for the felony murder conviction; and 2) the jury charge
               for one of the underlying felonies (aggravated assault) was
               constitutionally defective?

               4. Is [petitioner’s] claim that his sentence violates the Eighth
               Amendment adequately preserved for review, and, if so, does the
               sentence of life with the possibility of parole constitute cruel and
               unusual punishment when levied against a 15-year old who caused a
               death but was not proven to have an intent to kill or injure seriously
               the victim?

       After hearing oral argument on these issues, we are convinced that the

district court resolved these issues correctly, and we agree with the reasoning the

court employed in doing so.1

       The judgment of the district court is, accordingly,



       1
            The district court resol
ved the issues cited in the COA in the following portions of its Opinion and Order: the first issue,
at pages 7-12; the second issue, at pages 12-22; the third issue, at pages 22-34; the fourth issue, at
pages 34-46.

                                                  3
AFFIRMED.




            4